DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2 February 2022 has been entered.  Claims 1 – 15 and 17 – 20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 and 17 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, claim 1, as amended, is directed to a packaged towel comprising a flexible reaction vessel and a cloth at least partially attached to the flexible reaction vessel and at least partially forming an outer surface of the flexible reaction vessel (ll. 1 – 8 of the claim).  The phrase “at least partially attached to the flexible reaction vessel” indicates the cloth is a separate and distinct feature from the flexible reaction vessel whereas the phrase “at least partially forming an outer surface of the flexible reaction vessel” indicates the cloth is a feature of the flexible reaction vessel.  However, the instant specification states the reaction vessel by definition excludes the cloth (e.g. p. 3, l. 32, to p. 4, l. 3).  Accordingly, claim 1 fails to comply with the written description requirement.
	Regarding claims 2 – 15 and 17, each of claims 2 – 15 and 17 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2 – 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for at least the same reasons as discussed above for claim 1.
	Regarding claim 18, claim 18, as amended, is directed to a packaged towel comprising a flexible reaction vessel and a cloth at least partially attached to the flexible reaction vessel and at least partially forming an outer surface of the flexible reaction vessel (ll. 1 – 8 of the claim).  The phrase “at least partially attached to the flexible reaction vessel” indicates the cloth is a separate and distinct feature from the flexible reaction vessel whereas the phrase “at least partially forming an outer surface of the flexible reaction vessel” indicates the cloth is a feature of the flexible reaction vessel.  However, the instant specification states the reaction vessel by definition excludes the cloth (e.g. p. 3, l. 32, to p. 4, l. 3).  Accordingly, claim 18 fails to comply with the written description requirement.
	Regarding claim 19, claim 19 depends directly on claim 18.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for at least the same reasons as discussed above for claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 is directed to a packaged towel comprising a flexible reaction vessel and a cloth at least partially attached to the flexible reaction vessel and at least partially forming an outer surface of the flexible reaction vessel (ll. 1 – 8 of the claim).  The phrase “at least partially attached to the flexible reaction vessel” indicates the cloth is a separate and distinct feature from the flexible reaction vessel whereas the phrase “at least partially forming an outer surface of the flexible reaction vessel” indicates the cloth is a feature of the flexible reaction vessel.  Therefore, the metes and bounds of claim 1 are unclear in that it cannot be readily determined whether the cloth is part of the flexible reaction vessel or a separate structure therefrom.
	Additionally, claim 1 is directed to a packaged towel comprising a flexible reaction vessel and an exterior envelope that contains the packaged towel therein (ll. 1 – 2 and 9 – 10 of the claim).  The preamble of claim 1 is directed to the packaged towel whereas the requirement of an exterior envelope containing the packaged towel indicates the packaged towel is a sub-feature of itself.
	The instant specification describes a towel comprising a cloth at least partially attached to a flexible reaction vessel and, i.e. the reaction vessel excludes the cloth material, and the towel is contained within an exterior envelope (e.g. Fig. 2, 3, 7; p. 3, ll. 3 – 6; p. 3, l. 32, to p. 4, l. 3; p. 6, ll. 16 – 17; p. 7, l. 23, to p. 9, l. 15; p. 12, ll. 18 – 33).  The examiner therefore observes claim 1 may be better stated such that the packaged towel comprises (1) a towel comprising the flexible reaction vessel with the cloth at partially attached to the flexible reaction vessel and (2) an exterior envelope containing the towel so as to form the packaged towel.  The examiner respectfully requests verification and correction, as necessary, regarding this matter.
	Regarding claims 2 – 15 and 17, each of claims 2 – 15 and 17 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2 – 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed above for claim 1.
	Regarding claim 18, claim 18 is directed to a packaged towel comprising a flexible reaction vessel and a cloth at least partially attached to the flexible reaction vessel and at least partially forming an outer surface of the flexible reaction vessel (ll. 1 – 8 of the claim).  The phrase “at least partially attached to the flexible reaction vessel” indicates the cloth is a separate and distinct feature from the flexible reaction vessel whereas the phrase “at least partially forming an outer surface of the flexible reaction vessel” indicates the cloth is a feature of the flexible reaction vessel.  Therefore, the metes and bounds of claim 18 are unclear in that it cannot be readily determined whether the cloth is part of the flexible reaction vessel or a separate structure therefrom.
	Additionally, claim 18 is directed to a packaged towel comprising a flexible reaction vessel and an exterior envelope that contains the packaged towel therein (ll. 1 – 2 and 9 – 10 of the claim).  The preamble of claim 18 is directed to the packaged towel whereas the requirement of an exterior envelope containing the packaged towel indicates the packaged towel is a sub-feature of itself.
	The instant specification describes a towel comprising a cloth at least partially attached to a flexible reaction vessel and, i.e. the reaction vessel excludes the cloth material, and the towel is contained within an exterior envelope (e.g. Fig. 2, 3, 7; p. 3, ll. 3 – 6; p. 3, l. 32, to p. 4, l. 3; p. 6, ll. 16 – 17; p. 7, l. 23, to p. 9, l. 15; p. 12, ll. 18 – 33).  The examiner therefore observes claim 1 may be better stated such that the packaged towel comprises (1) a towel comprising the flexible reaction vessel with the cloth at partially attached to the flexible reaction vessel and (2) an exterior envelope containing the towel so as to form the packaged towel.  The examiner respectfully requests verification and correction, as necessary, regarding this matter.
	Regarding claim 19, claim 19 depends directly on claim 18.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed above for claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manske (US 6,811,338 B1) in view of Fish (US 2004/0065315 A1).  Claim 17 relies on Jagannath (US 6,767,882 B1) as an evidentiary disclosure.
	Regarding claim 1, Manske discloses a packaged towel (“semi-enclosed applicator”, e.g. “mitt” 10, “stored individually, or placed and stacked in containers, folded or unfolded”: e.g. Fig. 1 – 6; Col. 2, ll. 7 – 29; Col. 2, l. 65, to Col. 19, l. 30) comprising: a flexible reaction vessel comprising a first compartment containing a first reactant and a second compartment containing a second reactant (“heating/cooling element”, “temperature changing element”, e.g. “rupturable pouch” 240: e.g. Fig. 7 – 28; Col. 3, l. 53, to Col. 4, l. 29; Col. 14, l. 28, to Col. 19, l. 30); a frangible seal separating the first compartment and the second compartment (“frangible seal” 242: e.g. Fig. 7 – 28; Col. 15, ll. 15 – 19; Col. 16, l. 60, to Col. 17, l. 45); and a cloth at least partially attached to the towel and at least partially forming an outer surface of the towel (a nonwoven comprised in either of a “front panel” 24 or a “back panel” 26 respectively forming “front outer surface” 31 and “rear outer surface” 33 of the “mitt” 10: e.g. Fig. 1 – 6; Col. 5, l. 66, to Col. 8, l. 67); and a container that contains the packaged towel therein (e.g. Col. 14, ll. 15 – 25).
	The examiner regards Manske’s “semi-enclosed applicator”, e.g. “mitt” 10, as a towel in view of its desired absorbent functions, e.g. as a cleaning apparatus, and the fact that portions of the “mitt” 10, especially the cloth, comprise towel materials (e.g. Col. 2, ll. 18 – 29; Col. 6, l. 64, to Col. 10, l. 59).
	Although Manske does not explicitly state the container is an exterior envelope or that the flexible reaction vessel is folded along the frangible seal, these features would have been obvious in view of Fish.
	Fish discloses folding articles such that a more compact spacing is provided in an exterior envelope (e.g. Fig. 7, 8; ¶ [0049]).
	Manske discloses packaged towels which occupy little space allow for storage in small areas and improved convenience for a user (e.g. Col. 14, ll. 15 – 19).  Accordingly, one of ordinary skill in the art would have appreciated reducing occupied space allows for increases in storage and convenience for the user.
	Furthermore, Manske’s frangible seal provides a location whereat a reaction between the first and second reactants begins to occur after mixing (e.g. as a result of the squeezing or other pressure to perform this function to achieve a heating or cooling effect: e.g. Col. 14, l. 28, to Col. 17, ll. 3 – 7).  In the side-by-side arrangement of the first and second compartments (e.g. Fig. 7 – 28), one of ordinary skill in the art would have observed the reaction between the first and second reactants occurs where the seal breaks first before spreading to the remainder of the towel.  
	The examiner observes that, if one were to fold Manske’s flexible reaction vessel along the frangible seal in such a manner as to maximize compaction in the context Fish suggests, direct pressure on the first and second compartments is avoided which could otherwise cause the frangible seal to rupture prior to when desired and allow the first and second reactants to mix, particularly when either or both of the first and second reactants is/are a liquid or a gas.  That is to say, a fold along a mid-portion of either of the first or second compartment applies pressure which can initiate rupture of the frangible seal before it is needed, and thus would have motivated one of ordinary skill in the art to place a fold along a frangible seal in order to avoid pressurizing either of the first or second compartments.
	Therefore, in order to maximize storage efficiency, user convenience, and prevent early rupture of the frangible seal, it would have been obvious for the packaged towel to be contained in an exterior envelope such that the flexible reaction vessel is folded along the frangible seal .
	Regarding claim 2, in addition to the limitations of claim 1, Manske discloses the cloth comprises a liquid solution (“cleaning solution”: e.g. Col. 2, ll. 18 – 25; Col. 6, ll. 60 – 63; Col. 13, l. 30, to Col. 14, l. 25).
	Regarding claim 3, in addition to the limitations of claim 2, Manske discloses mechanically manipulating the flexible reaction vessel breaks the frangible seal, joins the first compartment and the second compartment into a combined compartment, and allows the first reactant and the second reactant to mix and form a reaction mixture, thereby releasing or absorbing heat and changing the temperature of the cloth material and the liquid solution (squeezing or other pressure performs this function: e.g. Col. 15, ll. 15 – 19; Col. 17, ll. 3 – 7).
	Regarding claim 4, in addition to the limitations of claim 1, Manske discloses the flexible reaction vessel comprises a plurality of compartments and a plurality of frangible seals (e.g. Fig. 27; Col. 16, ll. 53 – 60).
	Regarding claim 5, in addition to the limitations of claim 4, Manske discloses at least two of the plurality of compartments can be joined by rupturing at least one of the plurality of frangible seals.
	Regarding claim 6, in addition to the limitations of claim 1, Manske discloses the flexible reaction vessel is impermeable to the first reactant and the second reactant (e.g. Col. 14, l. 60, to Col. 16, l. 52; Col. 17, ll. 55 – 65).
	Regarding claim 7, in addition to the limitations of claim 1, Manske discloses the first reactant comprises water and the second reactant comprises an inorganic salt (e.g. Col. 14, ll. 49 – 54; Col. 16, l. 65, to Col. 17, l. 3; Col. 18, ll. 5 – 32).
	Regarding claim 8, in addition to the limitations of claim 1, Manske discloses the first reactant comprises water and the second reactant comprises urea (e.g. Col. 18, ll. 15 – 25).
	Regarding claim 9, in addition to the limitations of claim 1, Manske discloses one or more seals are made by ultrasonic welding (e.g. Col. 7, ll. 59 – 63).
	Regarding claim 10, in addition to the limitations of claim 1, Manske discloses the cloth comprises a non-woven (e.g. Col. 5, l. 66, to Col. 6, l. 66; Col. 8, ll. 53 – 67; Col. 9, ll. 57 – 64; Col. 13, ll. 7 – 12, 35 – 38).
	Regarding claim 11, in addition to the limitations of claim 1, Manske discloses the flexible reaction vessel comprises a phase change material (“supercooled salt” which crystallizes upon activation: e.g. Fig. 25, 26; Col. 19, ll. 13 – 30).
	Regarding claim 12, in addition to the limitations of claim 2, Manske discloses the liquid solution is, e.g., a cleaning solution (“cleaning formula: e.g. Col. 6, ll. 51 – 63).
	Regarding claim 13, in addition to the limitations of claim 1, Manske discloses the cloth comprises a mechanical attachment (e.g. adhesive: e.g. Col. 7, l. 24, to Col. 8, l. 3; Col. 9, l. 41, to Col. 10, l. 5).
	Regarding claim 14, in addition to the limitations of claim 13, Manske discloses the mechanical attachment is, e.g., adhesives (e.g. Col. 7, l. 24, to Col. 8, l. 3; Col. 9, l. 41, to Col. 10, l. 5).
	Regarding claim 15, in addition to the limitations of claim 12, Manske discloses the liquid solution comprises an antiseptic (“disinfectant”: e.g. Col. 13, l. 67, to Col. 14, l. 3).
	Regarding claim 17, in addition to the limitations of claim 1, Manske discloses one or more reactants comprises a color (“copper sulfate”: e.g. Col. 18, ll. 5 – 8; Jagannath states copper sulfate is blue: e.g. Col. 9, ll. 29 – 30).
	Regarding claim 20, Manske discloses a method of using a packaged towel comprising: providing a towel within a container that contains the packaged towel therein (“semi-enclosed applicator”, e.g. “mitt” 10, “stored individually, or placed and stacked in containers, folded or unfolded”: e.g. Fig. 1 – 6; Col. 2, ll. 7 – 29; Col. 2, l. 65, to Col. 19, l. 30) that comprises a flexible reaction vessel, wherein the flexible reaction vessel includes a first compartment containing a first reactant and a second compartment containing a second reactant (“heating/cooling element”, “temperature changing element”, e.g. “rupturable pouch” 240: e.g. Fig. 7 – 28; Col. 3, l. 53, to Col. 4, l. 29; Col. 14, l. 28, to Col. 19, l. 30); a frangible seal separating the first compartment and the second compartment (“frangible seal” 242: e.g. Fig. 7 – 28; Col. 15, ll. 15 – 19; Col. 16, l. 60, to Col. 17, l. 45); and a cloth at least partially attached to the flexible reaction vessel and at least partially forming an outer surface of the towel (a nonwoven comprised in either of a “front panel” 24 or a “back panel” 26 respectively forming “front outer surface” 31 and “rear outer surface” 33 of the “mitt” 10: e.g. Fig. 1 – 6; Col. 5, l. 66, to Col. 8, l. 67); breaking the frangible seal (e.g. via squeezing or other pressure performs this function: e.g. Col. 15, ll. 15 – 19; Col. 17, ll. 3 – 7); and mixing the first reactant and the second reactant to form a reaction mixture, wherein the reaction mixture causes the temperature of the towel to change (e.g. as a result of the squeezing or other pressure performs this function to achieve a heating or cooling effect: e.g. Col. 14, l. 28, to Col. 17, ll. 3 – 7); and removing the towel from the container (implicitly understood from storage until use: e.g. Col. 14, ll. 15 – 19).
	The examiner regards Manske’s “semi-enclosed applicator”, e.g. “mitt” 10, as a towel in view of its desired absorbent functions, e.g. as a cleaning apparatus, and the fact that portions of the “mitt” 10, especially the cloth, comprise towel materials (e.g. Col. 2, ll. 18 – 29; Col. 6, l. 64, to Col. 10, l. 59).
	Although Manske does not explicitly state the container is an exterior envelope or that the flexible reaction vessel is folded along the frangible seal, these features would have been obvious in view of Fish.
	Fish discloses folding articles such that a more compact spacing is provided in an exterior envelope (e.g. Fig. 7, 8; ¶ [0049]).
	Manske discloses packaged towels which occupy little space allow for storage in small areas and improved convenience for a user (e.g. Col. 14, ll. 15 – 19).  Accordingly, one of ordinary skill in the art would have appreciated reducing occupied space allows for increases in storage and convenience for the user.
	Furthermore, Manske’s frangible seal provides a location whereat a reaction between the first and second reactants begins to occur after mixing (e.g. as a result of the squeezing or other pressure to perform this function to achieve a heating or cooling effect: e.g. Col. 14, l. 28, to Col. 17, ll. 3 – 7).  In the side-by-side arrangement of the first and second compartments (e.g. Fig. 7 – 28), one of ordinary skill in the art would have observed the reaction between the first and second reactants occurs where the seal breaks first before spreading to the remainder of the towel.  
	The examiner observes that, if one were to fold Manske’s flexible reaction vessel along the frangible seal in such a manner as to maximize compaction in the context Fish suggests, direct pressure on the first and second compartments is avoided which could otherwise cause the frangible seal to rupture prior to when desired and allow the first and second reactants to mix, particularly when either or both of the first and second reactants is/are a liquid or a gas.  That is to say, a fold along a mid-portion of either of the first or second compartment applies pressure which can initiate rupture of the frangible seal before it is needed, and thus would have motivated one of ordinary skill in the art to place a fold along a frangible seal in order to avoid pressurizing either of the first or second compartments.
	Therefore, in order to maximize storage efficiency, user convenience, and prevent early rupture of the frangible seal, it would have been obvious for the packaged towel to be contained in an exterior envelope such that the flexible reaction vessel is folded along the frangible seal .
	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manske in view of Fish and Hughes (US 9,334,098 B1).
	Regarding claim 18, Manske discloses a packaged towel (“semi-enclosed applicator”, e.g. “mitt” 10, “stored individually, or placed and stacked in containers, folded or unfolded”: e.g. Fig. 1 – 6; Col. 2, ll. 7 – 29; Col. 2, l. 65, to Col. 19, l. 30) comprising: a flexible reaction vessel, wherein the flexible reaction vessel includes a first compartment containing a first reactant and a second compartment containing a second reactant (“heating/cooling element”, “temperature changing element”, e.g. “rupturable pouch” 240: e.g. Fig. 7 – 28; Col. 3, l. 53, to Col. 4, l. 29; Col. 14, l. 28, to Col. 19, l. 30); a frangible seal separating the first compartment and the second compartment (“frangible seal” 242: e.g. Fig. 7 – 28; Col. 15, ll. 15 – 19; Col. 16, l. 60, to Col. 17, l. 45); and a cloth at least partially attached to the flexible reaction vessel and at least partially forming an outer surface of the towel (a nonwoven comprised in either of a “front panel” 24 or a “back panel” 26 respectively forming “front outer surface” 31 and “rear outer surface” 33 of the “mitt” 10: e.g. Fig. 1 – 6; Col. 5, l. 66, to Col. 8, l. 67); and a container that contains the packaged towel therein (e.g. Col. 14, ll. 15 – 25).
	The examiner regards Manske’s “semi-enclosed applicator”, e.g. “mitt” 10, as a towel in view of its desired absorbent functions, e.g. as a cleaning apparatus, and the fact that portions of the “mitt” 10, especially the cloth, comprise towel materials (e.g. Col. 2, ll. 18 – 29; Col. 6, l. 64, to Col. 10, l. 59).
	Although Manske does not explicitly state the container is an exterior envelope or that the flexible reaction vessel is folded along the frangible seal, these features would have been obvious in view of Fish.
	Fish discloses folding articles such that a more compact spacing is provided in an exterior envelope (e.g. Fig. 7, 8; ¶ [0049]).
	Manske discloses packaged towels which occupy little space allow for storage in small areas and improved convenience for a user (e.g. Col. 14, ll. 15 – 19).  Accordingly, one of ordinary skill in the art would have appreciated reducing occupied space allows for increases in storage and convenience for the user.
	Furthermore, Manske’s frangible seal provides a location whereat a reaction between the first and second reactants begins to occur after mixing (e.g. as a result of the squeezing or other pressure to perform this function to achieve a heating or cooling effect: e.g. Col. 14, l. 28, to Col. 17, ll. 3 – 7).  In the side-by-side arrangement of the first and second compartments (e.g. Fig. 7 – 28), one of ordinary skill in the art would have observed the reaction between the first and second reactants occurs where the seal breaks first before spreading to the remainder of the towel.  
	The examiner observes that, if one were to fold Manske’s flexible reaction vessel along the frangible seal in such a manner as to maximize compaction in the context Fish suggests, direct pressure on the first and second compartments is avoided which could otherwise cause the frangible seal to rupture prior to when desired and allow the first and second reactants to mix, particularly when either or both of the first and second reactants is/are a liquid or a gas.  That is to say, a fold along a mid-portion of either of the first or second compartment applies pressure which can initiate rupture of the frangible seal before it is needed, and thus would have motivated one of ordinary skill in the art to place a fold along a frangible seal in order to avoid pressurizing either of the first or second compartments.
	Therefore, in order to maximize storage efficiency, user convenience, and prevent early rupture of the frangible seal, it would have been obvious for the packaged towel to be contained in an exterior envelope such that the flexible reaction vessel is folded along the frangible seal .
	Although Manske is not specific as to the first reactant and the second reactant mix comprising enzymes, this feature would have been obvious in view of Hughes.
	Hughes discloses enzymes may be provided as an adjunct material in frangible and flexible reaction vessels as a means to effect chemical breakdown of various organic materials (e.g. Col. 5, ll. 34 – 37; Col. 8, ll. 5 – 10; Col. 18, ll. 1 – 39).
	Among other properties, Manske desires for the towel to be compostable or otherwise disposable in an environmentally compatible manner (e.g. Col. 4, ll. 40 – 45; Col. 5, ll. 40 – 42).  Furthermore, the flexible reaction vessel is at least partially permeable to liquids (e.g. Col. 15, ll. 27 – 40), and Hughes discloses enzymes can be used as a cleaning agent (e.g. Col. 15, ll. 62 – 66).
	Therefore, in order to expedite composting and disposability of the towel as well as to provide additional cleaning power, it would have been obvious to provide enzymes in the first and/or second reactants as Hughes suggests, e.g. those enzymes which can successfully breakdown at least a portion of the towel.
	Regarding claim 19, in addition to the limitations of claim 18, in view of Manske’s desire for biodegradation (e.g. Col. 4, ll. 40 – 45; Col. 5, ll. 40 – 42), it follows one of ordinary skill would employ a mix of the first reactant and the second reactant to further comprise microorganisms within Hughes’ disclosure which biodegrade at least a portion of the packaged towel (e.g. Col. 5, ll. 34 – 37; Col. 8, ll. 5 – 10; Col. 18, ll. 1 – 39; Col. 35, ll. 18 – 24).

Response to Arguments
Applicant's arguments, see pp. 6 – 7, filed 2 February 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are addressed as follows:
	With respect to claim 1, Applicant asserts the amendment thereto clarifies the cloth is at least partially attached to the flexible reaction vessel to form a single structure.  However, the examiner observes claim 1 requires the cloth to simultaneously be at least partially attached to and form an outer surface of the flexible reaction vessel.  The examiner further observes the instant specification explicitly identifies the cloth and the flexible reaction vessel as being distinct features of a “single structure”, which the examiner interprets to correspond to the towel contained within the exterior envelope.  Accordingly, Applicant’s amendment does not sufficiently address the examiner’s concerns regarding these limitations.
	With respect to claim 3, the previous rejection under 35 U.S.C. 112 for lack of antecedent basis is withdrawn.
	With respect to claim 16, to the extent relevant to Applicant’s incorporation of the features recited therein into other claims, the examiner observes the claim preambles are directed to a product wherein a feature thereof comprises the product itself, which is non-sensical.  As the examiner best understands the instant specification, a towel is disclosed comprising a flexible reaction vessel (with its claimed features) and a cloth at least partially attached to the flexible reaction vessel such that the cloth forms an outer surface of the towel.  Said towel is then folded along a frangible seal of the flexible reaction vessel and contained in an exterior envelope to create a packaged towel.  The examiner therefore finds the limitations of the exterior envelope inconsistent with the preambles of the claims.
	With respect to claim 19, the previous rejection under 35 U.S.C. 112 for lack of antecedent basis (written for claim 18 in the previous Office Action mailed 6 October 2021) is withdrawn.
	Applicant’s arguments, see pp. 7 – 11, filed 2 February 2022, with respect to the rejections of claims 1 – 15, 17, and 20 under 35 U.S.C. 102(a)(1) and of claims 18 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Manske and Fish.
	Applicants asserts a combination of Manske and Fish produces a modification unsatisfactory for the present invention.  In particular, Applicant asserts Fish removes and article from an article compartment and thereby separate the article from a reaction vessel.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the case of Manske and Fish, Manske provides initial motivation for small space occupied in storage, and Fish provides a disclosure where folded objects take up less space, and therefore would amplify Manske’s desires.  Such motivation is not impacted by Fish’s removal of an article from an article compartment separating the article from the reaction vessel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        



	
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783